      Case 1:20-cv-00687-GTS-DJS Document 12 Filed 06/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ASSOC. OF JEWISH CAMP OPERATORS, et al.,

                                               Plaintiffs,             NOTICE OF
                                                                      APPEARANCE
                        -against-
                                                                         20-cv-6887
ANDREW M. CUOMO, Governor of the State of New
York, in His Official Capacity,                                            (GTS/)

                                             Defendants.


       PLEASE TAKE NOTICE that the undersigned, whose address and telephone number are

as set forth below, hereby appears on behalf of defendant Andrew Cuomo, Governor of the State

of New York.



Dated: Albany, New York
       June 23, 2020

                                          LETITIA JAMES
                                          Attorney General of the State of New York
                                          Attorney for Defendants Annucci and Bellnier
                                          The Capitol
                                          Albany, New York 12224

                                          By: s/Chris Liberati-Conant_
                                          Chris Liberati-Conant
                                          Assistant Attorney General, of Counsel
                                          Bar Roll No. 700466
                                          Telephone: (518) 776-2584
                                          Email: christopher.liberati-conant@ag.ny.gov
      Case 1:20-cv-00687-GTS-DJS Document 12 Filed 06/23/20 Page 2 of 2




To:   Jeremy Zielinski
      16A3601
      Auburn Correctional Facility
      PO Box 618
      Auburn, NY 13021
